DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant Application, filed 03/25/2021 is a continuation of 15/030,785, filed 04/20/2016, now U.S. Patent #10,963,487, which is a national stage entry of PCT/EP2014/072583, International Filing Date: 10/21/2014, which claims foreign priority to an application, filed 10/21/2013.

Information Disclosure Statement
Two information disclosure statements (IDS) submitted on 17 March 2022 were considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. #10,963,487 respectively. Although independent claims are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader, and the claims of U.S. Patent No. #10,963,487 would be obvious over the claims in the Instant Application. Dependent claims 2-9 and 15-17 of the Instant Application and claims 2-9 and 11-13 of U.S. Patent No. #10,963,487 are substantially similar. The claims are mapped as noted below:

Instant Application 17/212863
U.S. #10,963,487
1. A method of analyzing a first digital data set and a second digital data set 5with respect to a predicate, the predicate including a predicate criterion, each of the first digital data set and second digital data set comprising at least one digital element sorted according to the predicate criterion, comprising: 


(a) receiving an evaluation request, wherein the evaluation request 10includes the predicate; 


(b) partitioning each data set into a plurality of sub-groups, wherein each sub-group has an upper boundary element and a lower boundary element defining a range for each sub-group; 

(c) evaluating a probability of the predicate being satisfied by at least 15one element of each sub-group of the first data set and at least one element of each sub-group of the second data set, via analysis of the boundary elements of the sub-groups, wherein pairs of sub-groups are evaluated in a sub-group pairing, wherein the probability is evaluated by determining whether a range of a first sub-group in the sub-group pairing overlaps a range of a second sub- 20group in the sub-group pairing to define an interaction between the first sub- group and the second sub-group of sub-group pairing; 


(d) classifying a sub-group pairing as a zero probability sub-group pairing if there is a zero probability of the predicate being satisfied by the elements of the sub-group pairing, wherein zero probability sub-group pairings 25are excluded from further processing to provide efficient use of processing resources; 


(e) classifying a sub-group pairing as non-zero probability sub-group pairing if there is a non-zero probability of the predicate being satisfied by the elements of the sub-group pairing; 284428-001. PCT.US.CON (f) for each non-zero probability sub-group pairing, recursively repeat steps (b) to (e) until the partitioning step results in base case sub-groups for both data sets; and (g) performing a predicate evaluation of the elements within each 5base case subgroup pairing to determine a result for the evaluation request.
1. A method of analysing a first digital data set and a second digital data set in a database with respect to a predicate, the predicate including a predicate criterion, each of the first digital data set and second digital data set comprising at least one digital element sorted according to the predicate criterion, comprising: 


(a) receiving a join operation request for the database, wherein the request for the join operation includes the predicate; 

(b) partitioning each data set into a plurality of sub-groups, wherein each sub-group has an upper boundary element and a lower boundary element defining a range for each sub-group; 

(c) evaluating a probability of the predicate being satisfied by at least one element of each sub-group of the first data set and at least one element of each sub-group of the second data set, via analysis of the boundary elements of the sub-groups, wherein pairs of sub-groups are evaluated in a sub-group pairing, wherein the probability is evaluated by determining whether a range of a first sub-group in the sub-group pairing overlaps a range of a second sub-group in the sub-group pairing to define an interaction between the first sub-group and the second sub-group of sub-group pairing; 


(d) classifying a sub-group pairing as a zero probability sub-group pairing if there is a zero probability of the predicate being satisfied by the elements of the subgroup pairing, wherein zero probability sub-group parings are excluded from further processing to provide efficient use of processing resources; 

(e) classifying a sub-group pairing as non-zero probability sub-group pairing if there is a non-zero probability of the predicate being satisfied by the elements of the sub-group pairing; (f) for each non-zero probability sub-group pairing, recursively repeat steps (b) to (e) until the partitioning step results in base case sub-groups for both data sets, wherein the recursions are distributed among the plurality of computing cores for parallel processing of non-zero probability sub-group parings; and 

(g) performing a predicate evaluation of the elements within each base case subgroup pairing to determine a result for the join operation.
2. The method as in claim 1 further comprising generating an output digital data set, wherein the digital data set comprises base case sub-group pairings where the predicate evaluation is true.
2. A method as claimed in claim 1 comprising the additional step of generating an output digital data set, wherein the digital data set comprises the base case sub-group pairings where the predicate evaluation is true.
3. The method as in claim 1 in which steps (a) to (d) are carried out by a single core in a first instance.
3. A method as claimed in claim 1 in which steps (a) to (d) are carried out by a single core in a first instance.
4. The method as in claim 3 in which steps (a) to (d) are carried out by a single 15core in each recursion.
4. A method as claimed in claim 3 in which steps (a) to (d) are carried out by a single core in each recursion.
5. The method as in claim 1 in which the base case sub-group is defined in relation to hardware on which the method will be carried out, a nature of the predicate, and a nature of the data.
5. A method as claimed in claim 1 in which the base case sub-group is defined in relation to hardware on which the method will be carried out, the nature of the predicate; and the nature of the data.
6. The method as in claim 1 comprising storing the elements of at least one of the sorted digital data sets in consecutive memory address locations.
6. A method as claimed in claim 1 comprising the initial step of storing the elements of at least one of the sorted digital data sets in consecutive memory address locations.
7. The method as in claim 1 in which the step of partitioning further comprises 25identifying a memory location of the upper boundary element and the memory location of the lower boundary element of a sub-group and retrieving the elements stored therein.
7. A method as claimed in claim 1 in which the step of partitioning comprises identifying a memory location of the upper boundary element and the memory location of the lower boundary element of a sub-group and retrieving the elements stored therein.
8. The method as in claim 1 in which a processing device is a Graphics 30Processing Unit (GPU).
8. A method as claimed in claim 1 in which the processing device is a Graphics Processing Unit (GPU).
9. The method as in claim 1 implemented across a cluster of computing devices, each computing device comprising a plurality of computing cores.
9. A method as claimed in claim 1 implemented across a cluster of computing devices, each computing device comprising a plurality of computing cores.
14. An apparatus for analyzing digital data sets included with respect to a predicate, the predicate including a predicate criterion, the apparatus comprising 

memory adapted to store a first digital data set and a second digital data set, each data set comprising one or more digital elements 20sorted according to the predicate criterion; and at least one processing device having a plurality of computing cores; the apparatus being adapted to: 


(a) receive a request for an evaluation operation, wherein the request for the evaluation includes the predicate; 

25(b) partition each data set into a plurality of sub-groups, each sub-group having an upper boundary element and a lower boundary element defining a range for each sub-group; 

(c) for each sub-group of the first data set, evaluate a probability of the predicate being satisfied by at least one element of that sub-group and at least 30one element of each sub-group of the second data set by analysis of the boundary elements of the sub-groups, where each pair of sub-groups evaluated is referred to as a sub-group pairing, wherein the probability is evaluated by determining whether a range of a first sub-group in the sub-group pairing 304428-001. PCT.US.CON overlaps a range of a second sub-group in the sub-group pairing to define an interaction between the first sub-group and the second sub-group of sub-group pairing; 
(d) classify a sub-group pairing as a zero probability sub-group pairing if 5there is a zero probability of the predicate being satisfied by the elements of the sub-group pairing, wherein zero probability sub-group pairings are excluded from further processing to provide efficient use of processing resources; 

(e) classify a sub-group pairing as non-zero probability sub-group paring if there is a non-zero probability of the predicate being satisfied by the elements 10of the sub-group pairing; 

(f) for each non-zero probability sub-group pairing, recursively repeat steps (b) to (e) until the partitioning step results in base case sub-groups for both data sets; 




(g) perform a predicate evaluation of the elements within each base case 15sub-group pairing; and 

(h) combining digital elements in the base case sub-groups for both data sets where the predicate evaluation is true to identify results for the evaluation operation.
10. An apparatus for analysing digital data sets included in a database with respect to a predicate, the predicate including a predicate criterion, the apparatus comprising 

memory adapted to store a first digital data set and a second digital data set, each data set comprising one or more digital elements that are rows in a database sorted according to the predicate criterion; and at least one processing device having a plurality of computing cores; the apparatus being adapted to: 

(a) receive a request for a join operation for the database, wherein the request for the join 
operation includes the predicate; 

(b) partition each data set into a plurality of sub-groups, each sub-group having an upper boundary element and a lower boundary element defining a range for each sub-group; 

(c) for each sub-group of the first data set, evaluate a probability of the predicate being satisfied by at least one element of that sub-group and at least one element of each sub-group of the second data set by analysis of the boundary elements of the sub-groups, where each pair of sub-groups evaluated is referred to as a sub-group pairing, wherein the probability is evaluated by determining whether a range of a first sub-group in the sub-group pairing overlaps a range of a second sub-group in the sub-group pairing to define an interaction between the first sub-group and the second sub-group of sub-group pairing; 
(d) classify a sub-group pairing as a zero probability sub-group pairing if there is a zero probability of the predicate being satisfied by the elements of the sub-group pairing, wherein zero probability sub-group pairings are excluded from further processing to provide efficient use of processing resources; 

(e) classify a sub-group pairing as non-zero probability sub-group paring if there is a non-zero probability of the predicate being satisfied by the elements of the sub-group pairing; 

(f) for each non-zero probability sub-group pairing, recursively repeat steps (b) to (e) until the partitioning step results in base case sub-groups for both data sets, wherein the recursions are distributed among the plurality of computing cores for parallel processing of non-zero probability sub-group pairings; and 

(g) perform a predicate evaluation of the elements within each base case sub-group pairing; 

(h) perform the join operation on joinable rows of pairs of rows in the base case sub-groups for both data sets where the predicate evaluation is true to identify results for the join operation.
15. The apparatus as in claim 14 further adapted to generate an output digital data set comprising the base case sub-group pairings where the predicate evaluation is true.
11. An apparatus as claimed in claim 10 further adapted to generate an output digital data set comprising the base case sub-group pairings where the predicate evaluation is true.
16. The apparatus as in claim 14 wherein the elements of at least one of the 25sorted digital data sets are stored in the memory in consecutive memory address locations.





	
12. An apparatus as claimed in claim 10 wherein the elements of at least one of the sorted digital data sets are stored in the memory in consecutive memory address locations.
17. The apparatus as in claim 14 in which the processing device comprises a Single Program Multiple Data (SPMD) parallel computing architecture.
13. An apparatus as claimed in claim 10 in which the processing device comprises a Single Program Multiple Data (SPMD) parallel computing architecture.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (“Larson”), United States Patent Application Publication No. 2014/0195542, in view of Chen, United States Patent Application Publication No. 2006/0129595.

As per claim 1, Larson discloses a method of analyzing a first digital data set and a second digital data set 5with respect to a predicate, the predicate including a predicate criterion, each of the first digital data set and second digital data set comprising at least one digital element sorted according to the predicate criterion, comprising:
(a) receiving an evaluation request, wherein the evaluation request 10includes the predicate ([0046] wherein a is received where a predicate is evaluated against data); 
(b) partitioning each data set into a plurality of sub-groups, wherein each sub-group has an upper boundary element and a lower boundary element defining a range for each sub-group ([Fig. 6] and [0056] wherein the data is partitioned into groups, wherein the leaves are a range of elements of the parent, each range having an upper and lower boundary); 
(c) evaluating a probability of the predicate being satisfied by at least 15one element of each sub-group of the first data set and at least one element of each sub-group of the second data set, via analysis of the boundary elements of the sub-groups, wherein pairs of sub-groups are evaluated in a sub-group pairing, ([Fig. 6] and [0057] wherein the probability is determined for at least one element of each group satisfying the predicate, and the result of that probability (either one element does or does not satisfy the predicate) is shown as “true” or “false”);
 (d) classifying a sub-group pairing as a zero probability sub-group pairing if there is a zero probability of the predicate being satisfied by the elements of the sub-group pairing, wherein zero probability sub-group pairings 25are excluded from further processing to provide efficient use of processing resources ([0057] wherein the sections indicated as “false” are the zero probability sub-group paring since none of the elements in the range will satisfy the predicate);
 (e) classifying a sub-group pairing as non-zero probability sub-group pairing if there is a non-zero probability of the predicate being satisfied by the elements of the sub-group pairing ([0057] wherein “true” indicates that at least element satisfies the predicate and has to be examined); 284428-001. PCT.US.CON
(f) for each non-zero probability sub-group pairing, recursively repeat steps (b) to (e) until the partitioning step results in base case sub-groups for both data sets ([Fig. 6] wherein a group where part of the group satisfied the predicate (“non-zero probability sub-group pairing”) is further partitioned until each element in each group where each element isn’t satisfied by the predicate is examined to determine probability); and (g) performing a predicate evaluation of the elements within each 5base case subgroup pairing to determine a result for the evaluation request ([0057] wherein evaluating the range query is performing a predicate evaluation of the elements), but does not disclose wherein the probability is evaluated by determining whether a range of a first sub-group in the sub-group pairing overlaps a range of a second sub- 20group in the sub-group pairing to define an interaction between the first sub- group and the second sub-group of sub-group pairing. However, Chen teaches wherein the probability is evaluated by determining whether a range of a first sub-group in the sub-group pairing overlaps a range of a second sub- 20group in the sub-group pairing to define an interaction between the first sub- group and the second sub-group of sub-group pairing ([0009] wherein the probability of one range overlapping with another range is calculated). Both Larson and Chen divide data into groups. Larson uses a probability that an element is in a certain tree limb, but does not use a probability where a range may overlap with another range. One could incorporate the probability from Chen with the ranges in Larson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of recursively grouping data in Larson with the groupings including a probability of overlap in Chen in order to be able to select the most appropriate range for the data set. 

As per claim 2, note the rejection of claim 1 where Larson and Chen are combined. The combination teaches the method as in claim 1. Larson further discloses generating an output digital data set, wherein the digital data set comprises base case sub-group pairings where the predicate evaluation is true ([0057] wherein visiting the sub-group pairing is only done when the predicate is marked as true.)  

As per claim 3, note the rejection of claim 1 where Larson and Chen are combined. The combination teaches the method as in claim 1. Larson further discloses in which steps (a) to (d) are carried out by a single core in a first instance ([0113] wherein a single core is described to implement the method). 

As per claim 4, note the rejection of claim 1 where Larson and Chen are combined. The combination teaches the method as in claim 1. Larson further discloses in which steps (a) to (d) are carried out by a single 15core in each recursion ([0113] wherein a single core is described to implement the method).  

As per claim 5, note the rejection of claim 1 where Larson and Chen are combined. The combination teaches the method as in claim 1. Larson further discloses in which the base case sub-group is defined in relation to hardware on which the method will be carried out ([0055] wherein the data is in the cold data store instead of the hot data store), a nature of the predicate ([Fig. 6] and [0056] wherein the data is partitioned into groups as predicates), and a nature of the data ([Fig. 6] and [0056] wherein the data is partitioned into groups by values).  

As per claim 7, note the rejection of claim 1 where Larson and Chen are combined. The combination teaches the method as in claim 1. Larson further discloses in which the step of partitioning further comprises 25identifying a memory location of the upper boundary element and the memory location of the lower boundary element of a sub-group and retrieving the elements stored therein ([0047] wherein if it is determined from the identified upper and lower boundary that a predicate is found, a memory location is identified in the index to retrieve the data).  
As per claim 8, note the rejection of claim 1 where Larson and Chen are combined. The combination teaches the method as in claim 1. Larson further discloses in which a processing device is a Graphics 30Processing Unit (GPU) ([0113] wherein a GPU is described).  

As per claim 9, note the rejection of claim 1 where Larson and Chen are combined. The combination teaches the method as in claim 1. Larson further discloses the invention  implemented across a cluster of computing devices, each computing device comprising a plurality of computing cores ([0113] wherein multiple core computers are described).
  
As per claim 10, Larson discloses a non-transitory machine readable storage medium including instructions embodied thereon, the instructions when executed by the plurality of computing cores ([0113] wherein multiple core computers are described), perform the method as set out in claim 1 (See the rejection of claim 1). 

As per claim 11, note the rejection of claim 1 where Larson and Chen are combined. The combination teaches the method as in claim 1. Larson further discloses performing a sort operation with the first digital data set and the second digital data set ([0056] wherein the sort operation is sorting the data sets by if they contain the predicate value or not).   

As per claim 13, note the rejection of claim 1 where Larson and Chen are combined. The combination teaches the method as in claim 1. Larson further discloses performing a filter operation using the first digital data set and the second digital data set ([0053] wherein queries (filters) are described as being the reason for the above limitations).

As per claim 14, Larson discloses an apparatus for analyzing digital data sets included with respect to a predicate, the predicate including a predicate criterion ([0046] wherein query is received where a predicate is evaluated against data), the apparatus comprising memory adapted to store a first digital data set and a second digital data set ([0056] wherein the cold store stores the digital data), each data set comprising one or more digital elements 20sorted according to the predicate criterion ([Fig. 6] and [0056] wherein the data is partitioned into groups based on the predicates); and at least one processing device having a plurality of computing cores ([0113] wherein multiple core computers are described); the apparatus being adapted to: 
(a) receive a request for an evaluation operation, wherein the request for the evaluation includes the predicate ([0046] wherein a is received where a predicate is evaluated against data);
25(b) partition each data set into a plurality of sub-groups, each sub-group having an upper boundary element and a lower boundary element defining a range for each sub-group ([Fig. 6] and [0056] wherein the data is partitioned into groups, wherein the leaves are a range of elements of the parent, each range having an upper and lower boundary); 
(c) for each sub-group of the first data set, evaluate a probability of the predicate being satisfied by at least one element of that sub-group and at least 30one element of each sub-group of the second data set by analysis of the boundary elements of the sub-groups, where each pair of sub-groups evaluated is referred to as a sub-group pairing ([Fig. 6] and [0057] wherein the probability is determined for at least one element of each group satisfying the predicate, and the result of that probability (either one element does or does not satisfy the predicate) is shown as “true” or “false”); 
(d) classify a sub-group pairing as a zero probability sub-group pairing if 5there is a zero probability of the predicate being satisfied by the elements of the sub-group pairing, wherein zero probability sub-group pairings are excluded from further processing to provide efficient use of processing resources ([0057] wherein the sections indicated as “false” are the zero probability sub-group paring since none of the elements in the range will satisfy the predicate);
(e) classify a sub-group pairing as non-zero probability sub-group paring if there is a non-zero probability of the predicate being satisfied by the elements 10of the sub-group pairing ([0057] wherein “true” indicates that at least element satisfies the predicate and has to be examined); 
(f) for each non-zero probability sub-group pairing, recursively repeat steps (b) to (e) until the partitioning step results in base case sub-groups for both data sets ([Fig. 6] wherein a group where part of the group satisfied the predicate (“non-zero probability sub-group pairing”) is further partitioned until each element in each group where each element isn’t satisfied by the predicate is examined to determine probability); 
(g) perform a predicate evaluation of the elements within each base case 15sub-group pairing ([0057] wherein evaluating the range query is performing a predicate evaluation of the elements); and (h) combining digital elements in the base case sub-groups for both data sets where the predicate evaluation is true to identify results for the evaluation operation ([0079] wherein the base primitives are combined (recognized as merged)), but does not disclose where each pair of sub-groups evaluated is referred to as a sub-group pairing, wherein the probability is evaluated by determining whether a range of a first sub-group in the sub-group pairing 304428-001. PCT.US.CON overlaps a range of a second sub-group in the sub-group pairing to define an interaction between the first sub-group and the second sub-group of sub-group pairing. However, Chen teaches wherein the probability is evaluated by determining whether a range of a first sub-group in the sub-group pairing 304428-001. PCT.US.CON overlaps a range of a second sub-group in the sub-group pairing to define an interaction between the first sub-group and the second sub-group of sub-group pairing ([0009] wherein the probability of one range overlapping with another range is calculated). Both Larson and Chen divide data into groups. Larson uses a probability that an element is in a certain tree limb, but does not use a probability where a range may overlap with another range. One could incorporate the probability from Chen with the ranges in Larson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of recursively grouping data in Larson with the groupings including a probability of overlap in Chen in order to be able to select the most appropriate range for the data set.20Claim 14 

As per claim 15, claim 15 is the apparatus that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the apparatus that performs the method of claim 11 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the apparatus that performs the method of claim 13 and is rejected for the same rationale and reasoning. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Chen in further view of Barber et al. (“Barber”), United States Patent Application Publication No. 2014/0074818.

As per claim 6, note the rejection of claim 1 where Larson and Chen are combined. The combination teaches the method as in claim 1, but does not teach storing the elements of at least one of the sorted digital data sets in consecutive memory address locations. However, Barber teaches storing the elements of at least one of the sorted digital data sets in consecutive memory address locations ([0018] wherein the memory locations are recognized as the consecutive positions in the bitmap). 
Both Larson and Barber use predicates to group data. One could use the storing of the elements in consecutive memory addresses in Barber with the grouping in Larson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method recursively grouping data in Larson and Chen with the consecutive memory address locations in Barber in order to have easier and faster access to the data. 

As per claim 16, note the rejection of claim 14 where Larson and Chen are combined. The combination teaches the apparatus as in claim 14, but does not teach wherein the elements of at least one of the 25sorted digital data sets are stored in the memory in consecutive memory address locations.  However, Barber teaches wherein the elements of at least one of the 25sorted digital data sets are stored in the memory in consecutive memory address locations ([0018] wherein the memory locations are recognized as the consecutive positions in the bitmap). 
Both Larson and Barber use predicates to group data. One could use the storing of the elements in consecutive memory addresses in Barber with the grouping in Larson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method recursively grouping data in Larson and Chen with the consecutive memory address locations in Barber in order to have easier and faster access to the data. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Chen, in further view of Elad et al. (“Elad”), United States Patent No. 7,890,549.

As per claim 17, note the rejection of claim 14 where Larson and Chen are combined. The combination teaches the apparatus as in claim 14, but does not teach a Single Program Multiple Data (SPMD) parallel computing architecture. However, Elad teaches a Single Program Multiple Data (SPMD) parallel computing architecture ([Col 8, lines 17-34])
Both Larson and Elad describe providing data to a user. One could use the SPMD from Elad with the system in Larson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the recursive method of grouping data in Larson with the SPMD in Elad in order to exploit the powers of parallel computing. 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Chen in further view of Chen et al. (“Chen ‘959”), United States Patent Application Publication No. 2008/0097959.

As per claim 12, note the rejection of claim 1 where Larson and Chen are combined. The combination teaches the method as in claim 1, but does not teach performing a merge join 10operation with the first digital data set and the second digital data set. However, Chen ‘959 teaches performing a merge join 10operation with the first digital data set and the second digital data set ([0017] wherein merge join is performed over the tree).
Both Larson and Chen ‘959 describe evaluating a tree. One could use the merge join in Chen ‘959 with the data division in Larson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of recursively grouping data in Larson and Chen with the merge join of the data in Chen ‘959 in order to be able to terminate queries early to save resources. 

As per claim 19, claim 19 is the apparatus that performs the method of claim 12 and is rejected for the same rationale and reasoning. 

.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168